DETAILED ACTION
Summary 
This Office Action is responsive to amendments filed 04/14/2022.
Claims 1-8, 11-14, and 18 have been amended.  Claims 1-20 are currently pending.

Response to Arguments
Applicant amended independent claims 1 and 11 such that “the electronic configuration settings include site-specific settings, wherein the site-specific settings are associated with a factory or field location of the device”.  Applicant argues that the prior art of record fails to teach or suggest the “site-specific settings that are associated with a factory or field location of the device” as amended.  Examiner respectfully disagrees.  
NEILSON, see paragraphs [0004] and [0048], states “each device may also have different configuration options that vary based on location and function” and “the configuration information and installation instructions may be provided by a programmable device installation company based on the location and type of the programmable device”.  It is the examiner’s opinion that one of ordinary skill in the art would understand providing configuration information based on the intended installation location of the device to be “specific” to the location.  As such, the examiner maintains rejection of the claims over WARRIER, in view of SCNEIDER, and NEILSON to be proper.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WARRIER, US 2014/0225711 in view of SCHNEIDER, US 2015/0371005 and NEILSON et al, US 2016/0191318.
Re claims 1-2, 11, and 12:
WARRIER teaches a method of configuring a device, said method comprising:
Generating, using a processor, electronic configuration settings for the device [0016] [0023];
Generating, using a code generator, or more machine-readable codes associated with the electronic configuration settings [0026];
Generating a second modified medium for the device by applying images of the one or more machine readable codes to a first medium [0026] [0027];
Reading, by a machine-readable code reader connected to the device, the images of the one or more codes from the second modified medium to obtain the electronic configuration settings [0007] [0019]; and
Configuring the device based on the electronic configuration settings [0028].
WARRIER does not teach the electronic configuration settings include site-specific settings and a safety check value, wherein the site-specific settings are associated with a factory or a field location of the device.  
SCHEIDER teaches a method of generating a machine-readable code associated with electronic configuration settings including a check value [0007]-[0009]; wherein reading the machine-readable code configured the device based on the electronic configuration settings and verifies the device was properly configured by comparing the safety check value to a safety check code [0007]-[0009].
NEILSON teaches device configuration information encoded in a machine readable-code, wherein the configuration information includes site-specific settings associated with a factory or a field location of the device (i.e., the configuration information and installation instructions provided by a programmable device installation company may be based on the location and type of programmable device [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of SCHNEIDER in the method of WARRIER such that the electronic configuration settings further include a check value for the purpose of detecting and reducing configuration mistakes and incompatibilities (SCHNEIDER [0009]).
It would have further been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of NEILSON in the method of WARRIER, in view of SCHNEIDER, such that the electronic configuration settings include site-specific settings associated with a factory or a field location of the device for the purpose of targeting device configuration based on the device installation location to meet device configuration needs at the installation location.
Re claims 3 and 13:
WARRIER, in view of SCHNEIDER and NEILSON, teaches the method and system of claims 1 and 11, wherein said generating the second modified medium comprises:
Applying the images of the one or more machine-readable codes to an electronic version of the first medium for the device and printing the electronic version of the first medium with the applied one or more machine readable codes [0026].
Re claims 4 and 14:
WARRIER, in view of SCHNEIDER and NEILSON, teaches the method and system of claims 1 and 11, wherein the one or more machine readable codes comprises the electronic configuration settings including the site-specific settings and the safety check value and said configuring the device comprises inputting the electronic configuration settings into the device [0028].
Re claims 5 and 15:
WARRIER, in view of SCHNEIDER, teaches the method and system of claims 1 and 11, but does not teach a plurality of machine readable codes.
NEILSON teaches a method wherein there is a plurality of machine readable codes and said reading step further comprises: determining a number of the plurality of machine readable codes [0041] [0054]; and reading each machine readable code of the plurality of machine readable codes [0041] [0054].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of NEILSON in the method and system of WARRIER, in view of SCHNEIDER, for the purpose of obtaining configuration settings from multiple QR codes, particularly useful if specific settings are encoded in different codes.
Re claims 6-9 and 16-19:
WARRIER, in view of SCHNEIDER, teaches the method and system of claims 1 and 11, wherein said step of generating electronic configuration settings for the device comprises generating electronic configuration settings [0016]; storing the electronic configuration settings in a database [0016].
WARRIER does not teach generating a reference identifier for the stored electronic configuration settings; wherein said step of generating the one or more machine readable codes associated with the electronic configuration settings comprises generating a machine readable code including the reference identifier and the safety check value; wherein said step of reading the images of the one or more codes from the modified site planes comprises obtaining the reference identifier and safety check value from the one or more machine readable code; and accessing the database using the reference identifier to obtain the electronic configuration settings for the device.
NEILSON teaches generating a reference identifier (i.e., serial number/device information) for the stored electronic configuration settings [0053]; wherein said step of generating the one or more machine readable codes associated with the electronic configuration settings comprises generating a machine readable code including the reference identifier and the safety check value [0053] [0080]-[0087]; wherein said step of reading the images of the one or more codes from the modified site planes comprises obtaining the reference identifier and safety check value from the one or more machine readable codes [0053] [0080]-[0087]; and accessing the database using the reference identifier to obtain the electronic configuration settings for the device [0053] [0080]-[0087]; wherein the database is stored on a configuration server accessibly by the processor and machine readable code reader over a network connection [0053].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of NEILSON in the method and system of WARRIER, in view of SCHNEIDER, for the purpose of providing an additional avenue of obtaining configuration settings for the device.
Re claims 10 and 20:
WARRIER, in view of SCHNEIDER and NEILSON, teaches the method and system of claims 6 and 16, wherein the one or more machine readable codes are quick response codes [0023] but does not teach the device comprises a grade crossing predictor for a railroad crossing.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method and system of WARRIER, in view of SCHNEIDER, to any number of programmable electronic devices, including a grade cross predictor, for the purpose of fast and easy configuration of device parameters while further reducing configuration mistakes.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F .
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876